DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 7 July 2020 fails to place the application in condition for allowance. 
Claims 1, 6, 9-13, and 16 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 6, 9-13, and 16 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 7 July 2022.
New rejections are provided herein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 9-13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, Applicant provides arguments towards the explicit limitation of a non-conducting intermediate layer not previously considered or claimed. The limitation has been addressed below and thus the rejection maintained as such.
No further arguments are presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 9-13 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Carpenter et al (US 2013/0313339 A1) and Moriya et al (CN 107533298 A).
As to claim 1 and 13, Ikeda discloses a method of fabricating a microstructured metallic article, the method comprising: 
	forming a microstructured pattern of a first material (Figs. 1a-1d), wherein the microstructured pattern comprises a plurality of microstructured features (Fig. 1d #50)  extending away from a base surface (Fig. 1d #30), wherein each microstructured feature of the plurality of microstructured features comprises a base proximate the base surface and a distal end located distal from the base surface (See annotation below), wherein the base surface is an electrically conductive surface ([0054] “electrically conductive opaque layer), each microstructured feature has a non-uniform cross-section along its length and an electrically non-conductive surface between its base and distal end ([0059] “The resist 50 therefore has a shape substantially resembling a cylinder, that is, the bottom (the side contacting the transparent substrate 20) is circular in shape with a diameter of 20 [micrometers], the top is also circular but is slightly smaller than the bottom, and the height is 60 [micrometers]” emphasis added), wherein the plurality of microstructured features of the microstructured pattern are (i) discrete from each other (See Fig. 1d) 
	electroforming a metal structure from the base surface after forming the microstructured pattern, wherein the metal structure extends away from the base surface and conforms to the electrically non-conductive surface of each microstructured feature (Fig. 1e #10 metal structure, [0061] “electroforming”) and 
	removing the first material from the metal structure ([0064]) to make a microstructured metallic article comprising a negative of the microstructured pattern in the metal structure (Fig. 2a).
	Ikeda fails to explicitly disclose the plurality of microstructured features comprises a pair of neighboring microstructured features comprising a first microstructure and a second microstructure, each of the first microstructure and second microstructure has a length defined along a curved axis that extends from its base to its distal end, and a distance between the first microstructure and the second microstructure increases and decreases when moving in a direction away from the base surface towards the distal ends of the first and second microstructured features wherein forming the microstructured pattern of the first material comprises providing an amount of the first material over the base surface followed by using a multiphoton process on the first material (as in instant claim 13), and providing an intermediate layer adjacent to the base surface and selectively removing the intermediate layer from those portions of the base surface that are not located beneath the microstructured features of the microstructured pattern formed on the intermediate layer.
	Carpenter appropriate shapes of microstructured features for forming nozzle structures (Title) forming a plurality of microstructured features comprises a pair of neighboring microstructured features comprising a first microstructure and a second microstructure, each of the first microstructure and second microstructure has a length defined along a curved axis that extends from its base to its distal end, and a distance between the first microstructure and the second microstructure increases and decreases when moving in a direction away from the base surface towards the distal ends of the first and second microstructured features (embodiments of Figs. 27 with the grooves 816, 28 with structures 826/827, Fig. 29, Fig. 30, [0257]-[0259] with explicit curved profiles defined along an axis of the structure) and wherein forming a microstructured pattern of the first material comprises providing an amount of the first material over the base surface followed by using a multiphoton process on the first material. ([0080]) to form a microstructure component in forming a nozzle (Title).
	Moriya discloses using a nonconductive intermediate layer (primer layer #3 in images/ Abstract) below a resist (#1) and further selectively removing the intermediate layer from those portions of the base surface that are not located beneath the microstructured features of the microstructured pattern formed on the intermediate layer. (Fig. 3e and 4e).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the shape of the microstructures features and the multiphoton process and materials of Carpenter in the method of Ikeda because it is a recognized structure and process for the intended use forming microstructures to form nozzles (See MPEP 2144.07) which allows for greater depth into material (Carpenter [0169]) with the capability of writing features having a size less thanthe diffraction limit of light utilized ([0170] Carpenter) with the ability to form complex microzozzle arrays ([0256]) which allows for the benefit of dual or multiple converging/diverging fluid flow features that cause the fluid flowing through the corresponding nozzle through-hole to converge and diverge multiple times before exiting through the hole outlet or ut with a single converging/diverging fluid flow feature that causes the fluid flowing through the nozzle through-hole to converge and diverge one time before exiting through the hole outlet (Carpenter [0259]).
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used non-conductive intermediate layer as taught by Moriya in the method of Ikeda, as taught by Carptenter, because it promotes adhesion between the plating base at the plating resist (Moriya pg. 8 of the provided translation ”the bottom coat 3 to closely formed to the state of the surface of the base material layer 2, the undercoat layer 3 and the resin layer 1 has good compatibility, so obviously increased and the adhesion of the resin layer 1.”).

As to claim 6, Ikeda discloses wherein the base of each microstructure of the plurality of microstructured features is completely surrounded by the electrically conductive base surface (Fig. 1d via formation of the hole once removed as evidence the electrically conductive surface completely surrounds the feature).

As to claim 9, Ikeda further discloses wherein an entire surface of each microstructure of the plurality of microstructured features is electrically non-conductive. (by virtue of 50 in Fig. 1d being made insulative photosensitive material [0006], [0057]).

As to claim 10, Ikeda further discloss wherein the base surface comprises an electrically conductive layer (Fig. 1d #30 as cited above).

As to claim 11, Ikeda further discloses wherein a height of each microstructure of the plurality of microstructured features above the base surface is 2 millimeters or less. (height of 60 micrometers [0059]).

As to claim 12, Ikeda further discloses wherein the microstructured metallic article comprises first and second major surfaces on opposite sides of the microstructured metallic article, wherein the microstructured metallic article comprises a plurality of through-holes extending from the first major surface to the second major surface, wherein each through-hole comprises a first opening on the first major surface and a second opening on the second major surface, and wherein each through-hole of the plurality of through- holes and its first and second openings have a shape defined by one microstructure of the plurality of microstructured features (See annotation below). It is noted the shapes of the through holes upon combination with Carpenter would result in the walls of the through holes to have the shape of the microstructures disclosed in Cartpenter. 

As to claim 16, Ikeda further fails to explicitly disclose removing a portion of the electroformed metal structure such that a distal end of at least one or more, most or all of the microstructured features are exposed to form an opening.
	Carpenter discloses electroforming then removing a portion of the electroformed metal structure such that a distal end of at least one or more, most or all of the microstructured features are exposed to form an opening (Fig. 1J-Fg. 1K).
	Thus, it would have been obvious to one of ordinary skill int eh art at the time the invention was filed to have used the overlplating and removal step as taught by Carpenter in the method of Ikeda because it ensures proper flow through the structures when subsequently used and provided a uniform height of the microstructures ([0125]-[0126]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUIS J RUFO/Primary Examiner, Art Unit 1795